Citation Nr: 0606359	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel











INTRODUCTION

The appellant alleges that she had recognized service in the 
United States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision letter issued by the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).

The record contains evidence that would warrant a further 
request to the service department to verify or recertify 
additional military service.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 82 (1994); see also Laruan v. West, 11 Vet. App. 80, 
82 (1998) (observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).

Particularly, the appellant's May 2003 application for 
benefits contained the full spellings of her first name, 
middle name, and last name.  The RO's request for information 
to the service department, however, listed the appellant's 
middle name as her last name.  

As such, the RO should institute another search for 
information regarding the appellant's alleged military 
service to determine any eligibility for VA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA notification letter informing her of 
what information and evidence is necessary 
to substantiate her claim, and in 
particular, what VA considers to be 
acceptable evidence of qualifying military 
service for the purpose of establishing 
eligibility for VA benefits.

2.  The RO should contact the National 
Personnel Records Center and request 
reverification of service, using the 
appellant's last name and opposed to her 
middle name.  

3.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issue of basic eligibility for VA benefits.  
The appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


